     Case 1:18-cv-11642-VM-DCF Document 86 Filed 07/23/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE INC.)                                I: I 8-cv-11642

                                Plaintiff
                  -against-                                  DECLARATION OF SERVICE

LINK MOTION INC. (F/K/A NQ MOBILE INC). '
VINCENT WENYONG SHI
JIA LIAN,
XIAO YU,

                                 Defendants,
                  -and-

LINK MOTION INC. (F/K//\ NQ MOBILE INC.),

                                 Nominal Defendant.



                          DECLARATION OF SERVICE BY BING WANG
                                    .r� 1¥.Jf!n�:izi:i!Irtf $
       1.         I am a Chinese citizen and resident, I am over the age of 18, and I am not a party

to this action.



       2.         On July 22, 2019, at or around 11 :20 a.m. (Beijing Time), at Beijing Dadi Law

                                                          Nei Street, Xicheng District,
rirm, 3rd rtoor ofCTSI-IK Building, No. 338 Guang /\n Men
                                                                a Civil Action dated
Beijing, I served Wenyong "Vincent" Shi the /\mended Summons In
                                                                       nt to Vim:cnt Shi,
6/26/2019 and Amended Complaint dated 6/21/2019, by handing the docume

who personally identified himselJ'.
      Case 1:18-cv-11642-VM-DCF Document 86 Filed 07/23/19 Page 2 of 2




       Pursuant to 28 U .S.C. 1746, I declare under penalty or perj ury under the laws of the

United States of America that the foregoing is true and correct.




Executed on July ~201 9
~~- H 2019 {t:: 7 r   D
                       2~
                                                              Bing Wang ( ::u ~ )
